UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 20, 2012 (March 21, 2012) ENXNET, INC. (Exact name of registrant as specified in its charter) Oklahoma (State or other jurisdiction of incorporation) 000-30675 (Commission File No.) 11333 E. Pine St., Suite 92 Tulsa, Oklahoma 74116 (Address of principal executive offices and Zip Code) (918) 592-0015 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE. We announced we have built new upgraded, improved TAC Units and are currently testing them.Preliminary testing shows significant improvements. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. Exhibits Document Description Press release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 20th day of March, 2012. ENXNET INC. BY: RYAN CORLEY Ryan Corley President, Principal Executive Officer and a member of the Board of Directors. -2-
